IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JOSHUA AARON KING,                   NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-4393

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 1, 2017.

An appeal from an order of the Circuit Court for Duval County.
Jack M. Schemer, Judge.

Andy Thomas, Public Defender, and Steven L. Seliger, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, OSTERHAUS, and BILBREY, JJ., CONCUR.